SUPPLEMENT DATED MAY 1, 2009 To THE PROSPECTUS DATED MAY 1, 2007 For the following annuity: MFS REGATTA CHOICE II, To THE PROSPECTUSES DATED MAY 1, 2006 For the following annuities: COLUMBIA ALL-STAR COLUMBIA ALL-STAR EXTRA COLUMBIA ALL-STAR FREEDOM COLUMBIA ALL-STAR TRADITIONS FUTURITY SELECT FOUR PLUS FUTURITY SELECT FREEDOM FUTURITY SELECT INCENTIVE FUTURITY SELECT SEVEN FUTURITY ACCOLADE And To THE PROSPECTUSES DATED MAY 1, 2, 2006 For the following annuities: SUN LIFE FINANCIAL MASTERS IV SUN LIFE FINANCIAL MASTERS VII This Supplement revises certain of the information contained in the above-listed Prospectuses (as previously supplemented) that pertain to annuity Contracts issued by us. We are Sun Life Assurance Company of Canada (U.S.), and words and phrases used in this Supplement have the same meaning as the Prospectus gives to them. This Supplement is being provided to you as a Participant under one of the above-listed Contracts. You should retain this Supplement with the Prospectus for future reference. If you need an additional copy of the Prospectus or any supplement thereto, please call 800-752-7215. New Location for Securities and Exchange Commission Public Reference Room in Washington, D.C.: Under the heading “Available Information” in the Prospectus, we disclose the address of the SEC’s Washington, D.C., public reference facilities, which is one place that you can read and copy certain materials that we file with the SEC. The new location for these SEC facilities is the Public Reference Room, treet, N.E., Washington, D.C. 20549-0102.You may obtain information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Update of Information Incorporated by Reference. Under the heading “Incorporation of Certain Documents by Reference” in the Prospectus, we describe certain documents that we incorporate by reference into the Prospectus. That description is revised to read as follows: “The Company’s Annual Report on Form 10-K for the year ended December 31, 2008 filed with the SEC pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is incorporated herein by reference.
